Case 9:18-cv-81229-DMM Document 37-1 Entered on FLSD Docket 02/12/2019 Page 1 of 4



               U.S. DISTRICT COURT SOUTHERN DISTRICT OF FLORIDA
                            WEST PALM BEACH DIVISION


    TATIANA KOLOSOVA, an individual              CASE NO.: 18-81229-CIV
           Plaintiff,                            MIDDLEBROOKS/ BRANNON

    vs.
                                                 RESPONSE TO MOTION TO
    OFFICE DEPOT, a Delaware corporation         WITHDRAW AS COUNSEL
    MCKINSEY AND COMPANY USA, a
    Delaware Corporation, GERRY SMITH,
    an individual, LUKANA JUSTIN, an
    individual,

                 Defendants.


   DECLARATION OF TATIANA KOLOSOVA IN RESPONSE OF MOTION
   WITHDRAW AS COUNSEL

   TATIANA KOLOSOVA declares under penalty of perjury, pursuant to 28 U.S.C. §1746,
   that the following is true and correct:


   On January 08, 2019 Mr. Andrew OBeidy submitted his first resignation to represent me in
   the above-mentioned case. On January 09, 2019 I wrote the following response to be
   submitted to the court regarding Mr. Andrew OBeidy:

      1. On or about December 04, 2017, Mr. Andrew OBeidy was retained by me, Tatiana
         Kolosova, to represent me in an action against my employer, defendant Office Depot,
         after I was terminated from my position at Office Depot on October 17, 2017, after
         approximately five months of employment. I claim in this action that my termination
         violated the anti-retaliation provisions of the Sarbanes-Oxley Act because it was
         causally-related to my complaints about the company wide-spread shareholders fraud
         and error-prone computing environment in the accounting system that allowed the
         company to manipulate with reports of their earnings. Defendants deny the
         allegations, instead contending that I was fired because of the elimination of my
         position.

      2. By my own choice, I retained Mr. OBeidy as my counsel to represent me in all
         matters related to my case. My hopes were that Mr. OBeidy will perform diligent and
         professional work. Very soon, the reality proved otherwise. Mr. OBeidy drafted a
         claim to OSHA that contained severe mistakes. He simply copied sentences from my
         email that outlined the timeline of events happened in Office Depot during my
Case 9:18-cv-81229-DMM Document 37-1 Entered on FLSD Docket 02/12/2019 Page 2 of 4



         employment and pasted them to some previously created by him documents even
         without removing from those documents unrelated stuff like yacht club fees and
         ophthalmologist clinic employment. I spent many hours fixing multiple legal
         documents prepared by Mr. Obeidy. This situation repeated multiple times regardless
         my recommendations to Mr. Obeidy to proofread his own writings prior sending them
         to my review. During some of my phone calls with Mr. Obeidy, he joked that I use
         him simply because he has an attorney license. I wish it would be a joke, but reality
         proved otherwise.

      3. Throughout my representation by Mr. OBeidy, he had numerous communications
         with me, both by phone and email (those emails speak volumes of Mr. Obeidy
         violation of code of conduct and his incompetency as a lawyer). Mr. OBeidy
         concealed from me essential documents he submitted to the court and/or to opposing
         lawyers on my behalf. Throughout my representation by Mr. OBeidy, he showed
         outstanding incompetency in legal processing and violated the code of conduct in
         regard to client-lawyer relationships. Many of documents, including but not limited to
         joint discovery plan, Mr. Obeidy created during his representation of my interests
         and many essential decisions Mr. Obeidy made were done without informing me,
         consulting with me or asking me for approval.

      4. Mr. OBeidy concealed from me the fact of court ordering mediation as well as
         negotiation process with the opposing lawyers to choose a mediator. By chance, I
         found pacermonitor.com website and around November 20, 2018, learned about the
         court-ordered mediation that was issued on September 27, 2018. I requested in written
         form from Mr. OBeidy to provide me with an explanation why he concealed from me
         this fact but never got any explanations.

      5. Up till, January 09, 2019, despite my multiple written and verbal requests to Mr.
         OBeidy to deliver me documents he submitted to the court and/or sent to opposing
         lawyers on my behalf, he refuses to do so. Mr. OBeidy misled me in all aspects of the
         discovery process set up by opposing lawyers. On December 21, 2018 at 4:26 PM Mr.
         OBeidy via email required from me to submit numerous documents and answer
         numerous interrogation questions requested by the opposing lawyers in a time frame
         of 7 days stating that failure to comply with the opposing lawyers request to
         documents will lead to the court sanctions including dismissal of my case. Despite my
         request to Mr. OBeidy to ask the opposing lawyers for time frame extension (it was a
         holiday season and I traveled abroad from December 15, 2018, till December 29,
         2018) he refused to do so stating in his email to me nonsensical reasons and claiming
         that it will not be in my best interest. Even though, I explained to Mr. OBeidy that
         first, we need to extend the deadline for submitting requested documents and then we
         can decide if it is in my best interest to comply with 7 days request, Mr. OBeidy
         agreed that this is a right approach to move forward but refused to contact the
         opposing lawyers and ask for the extension.
Case 9:18-cv-81229-DMM Document 37-1 Entered on FLSD Docket 02/12/2019 Page 3 of 4



      6. On January 09, 2019 Mr. OBeidy was informed about my response to his resignation
         that I plan to send to the court and he asked to meet with me to discuss. The same
         day, January 09, 2018, at 7 PM I met with Mr. OBeidy in restaurant and Mr. OBeidy
         informed me that he doesn’t want to resign, and he will be willing to represent me
         diligently in the above-mentioned case. Mr. OBeidy promised that he won’t make any
         decisions without informing me prior to delivering his decisions to the opposing
         lawyers as well as Mr. OBeidy promised me to keep me updated in all aspects of
         electronic and other communication with the opposing lawyers on my behalf. I agreed
         to continue Mr. OBeidy representation and on January 10, 2019, sent Mr. OBeidy an
         email that confirmed it. However, promised made by Mr. OBeidy were short living.


   On February 08, 2019 Mr. OBeidy submitted his second resignation to represent me in the
   above-mentioned case:

      1. At my deposition as Plaintiff on February 05, 2019, Mr. Obeidy suddenly asked me to
         leave the deposition room and conducted discussion with the opposing lawyer and the
         Defendant representative without my presence. During this conversation, Mr. Obeidy
         decided to end the deposition on his own without consulting with me or informing me
         about his decision prior to deliver it to the opposing lawyer. When I returned to the
         room, the deposition was ended, and equipment was folded or removed. As a matter
         of fact, I was ready to continue the deposition and it was in my best interest to do so.

      2. During my deposition on February 05, 2019, the opposing lawyer Mr. Patrick
         DeBlasio, brutally humiliated and discriminated me, however, Mr. Obeidy refused to
         object unlawful actions of the opposing lawyer. Next day after my deposition I
         requested from Mr. Obeidy to submit to the court a motion regarding my humiliation
         and discrimination by Mr. Patrick DeBlasio, the opposing lawyer. Mr. Obeidy refused
         to do so and after long hours of back and forth emails and phone conversations he
         submitted requested by me motion to the court.

      3. After the court-ordered mediation that was conducted on February 07, 2019 and
         ended without reaching a resolution, Mr. Obeidy conducted secret discussion with the
         opposing lawyer and the Defendant representative. All this without his paralegal
         assistant that attended the mediation but waited for Mr. Obeidy in the hallway. I left
         the mediation office immediately after the mediation was concluded and because I
         thought I forgot my phone in the mediation room I came back and revealed, by
         chance, that Mr. Obeidy is conducting a secret meeting with the opposing lawyer and
         the Defendant representative behind the closed doors. The same day, February 07,
         2019, I sent Mr. Obeidy an email asking him to update me regarding that meeting. I
         received response from Mr. Obeidy only the next day, February 08, 2019, and it
         stated that during that discussion he only thanked the opposing lawyer. As a matter of
         fact, that meeting continued for more than 10 minutes and Mr. Obeidy never shared
         with me the content of that conversation.
Case 9:18-cv-81229-DMM Document 37-1 Entered on FLSD Docket 02/12/2019 Page 4 of 4



         4. As the number of facts of Mr. OBeidy negligence, incompetency and code of conduct
            violations mounted, Mr. OBeidy decided to resign second time and submitted a letter
            to the court on February 08, 2019.


   In conclusion, based on the facts that Mr. OBeidy failed to represent me in the above-
   mentioned case, his actions violated code of conduct in regard to client-lawyer privilege and
   confidentiality, I kindly request to allow Mr. OBeidy to withdraw himself from representing
   me in all matters of my claim. I also would like to inform the Court that I intend to proceed
   pro se till I hire another lawyer.


   Date: February 08, 2019



   By:

   Tatiana Kolosova
   Plaintiff
   8849 Valhalla Dr
   Delray Beach, FL 33446
   425-241-6846
   tanya@watchwise.com
